

EXHIBIT 10.6


ASSIGNMENT AGREEMENT


THIS ASSIGNMENT AGREEMENT (“Agreement”), dated as of December 7, 2009, by and
between TERRA ENERGY & RESOURCE TECHNOLOGIES, INC., a Delaware corporation (the
“Assignee”), and TERRA INSIGHT TECHNOLOGIES CORPORATION, a New York corporation
(the “Assignor”).


WHEREAS, pursuant to that certain Termination Agreement (the “Termination
Agreement”) made and entered into as of April 27, 2009, by and between TERRA
INSIGHT SERVICES, INC., a New York corporation (“TIS”), Assignee, Assignor, and
THE INSTITUTE OF GEOINFORMATIONAL ANALYSIS OF THE EARTH, a Liechtenstein
establishment (the “INSTITUTE”), the INSTITUTE sold, provided, conveyed,
transferred and assigned all of the INSTITUTE’s rights and interests in and to
the Institute Technology to Assignor, and Assignor acquired from the INSTITUTE
all of the Institute Technology related to the Terra Work Product, including all
Derivatives and Improvements, and Institute Documentation, as has been utilized
in connection with services rendered pursuant to the Services Agreement, and
including any and all Third Party Rights to the extent that the INSTITUTE has
any rights thereto, and Assignor is the owner of certain other rights and
interests, including certain indemnification rights, pursuant to the Termination
Agreement (reference is made to the Termination Agreement, and hereinafter, all
such rights and interests acquired or obtained by Assignor pursuant to the
Termination Agreement are collectively referred to as the “Assigned Interests”);


WHEREAS, Assignor desires to convey, transfer, assign, deliver and contribute to
Assignee, and Assignee desires to acquire, all right, title and interest in and
to the Assigned Interests;


NOW, THEREFORE, in consideration of the premises, covenants, and obligations of
the Parties set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
covenant and agree as follows.


1.           Capitalized terms not otherwise defined in this Agreement,
including in the recitals, shall have the meaning set forth in the Termination
Agreement.


2.           Assignor hereby assigns, transfers and conveys to Assignee the
Assignee’s entire right, title, interest in and to the Assigned Interests,
together with the goodwill associated thereto.


3.           This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts taken together shall constitute one and the same
instrument.  This Agreement inures to the benefit of, and is binding upon, the
parties and their respective successors and assigns.  If any provision of this
Agreement is declared void, or otherwise unenforceable, that provision shall be
deemed to have been severed from this Agreement, which shall otherwise remain in
full force and effect.  This Agreement has been drafted by the Assignor.  The
laws of the State of New York, without giving effect to its conflicts of law
principles, and without reference to the choice of law, conflicts of law, or
principles of any other state, country or jurisdiction, govern all matters
arising out of or relating to this Agreement and all of the transactions it
contemplates, including, without limitation, its validity, interpretation,
construction, performance, and enforcement.



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ASSIGNOR


TERRA INSIGHT TECHNOLOGIES CORPORATION




By:           /s/ Alexandre
Agaian                                                      
Alexandre Agaian
Director


STATE OF NEW YORK                     )
)  ss:
COUNTY OF NEW YORK                  )


On this 7th day of December, 2009, before me, a Notary Public in and for the
State and County aforesaid, personally appeared Alexandre Agaian, known by me to
be a director of the above-named corporation and acknowledged that he, as a
director being authorized so to do, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation by himself as
a director.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


/s/ Kenneth Chang
Oh                                                                
Notary Public


ASSIGNEE


TERRA ENERGY & RESOURCE TECHNOLOGIES, INC.




By:           /s/ Dmitry Vilbaum                                           
Dmitry Vilbaum
Chief Executive Officer


STATE OF NEW YORK                     )
)  ss:
COUNTY OF NEW YORK                  )


On this 7th day of December, 2009, before me, a Notary Public in and for the
State and County aforesaid, personally appeared Dmitry Vilbaum, known by me to
be an officer of the above-named corporation and acknowledged that he, as an
officer being authorized so to do, executed the foregoing instrument for the
purposes therein contained, by signing the name of the corporation by himself as
an officer.


IN WITNESS WHEREOF, I have hereunto set my hand and official seal.


/s/ Kenneth Chang
Oh                                                                
Notary Public

 
2

--------------------------------------------------------------------------------

 

EXHIBIT A


[copy of Termination Agreement annexed hereto]



 
3

--------------------------------------------------------------------------------

 
